DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Allowable Subject Matter
Claims 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 22, Tsukamoto et al (DE 102014211249 A1) teaches a yarn sensor (100, i.e. yarn condition determining device) comprising a first light source (211) and the second light source (212) with two light receiving sections (411 & 412; Paragraph 0030) having a detection zone (13, i.e. yard run space) for detecting yarn presence, yarn movement or yarn quality (Paragraph 0024).   However 
In the Examiner’s opinion in regards to claim 27, Tsukamoto et al (DE 102014211249 A1) teaches a yarn sensor (100, i.e. yarn condition determining device) comprising a first light source (211) and the second light source (212) with two light receiving sections (411 & 412; Paragraph 0030) having a detection zone (13, i.e. yard run space) for detecting yarn presence, yarn movement or yarn quality (Paragraph 0024).   However Tsukamoto et al does not teach wherein the yarn sensor further comprises a pair of opposed parts with a space therebetween for passage of the yarn, for each of the individual detection zones, detection elements are mounted in each of the parts and are coupled to at least one circuit board and to an electronic evaluation device in combination with the remaining limitations of independent claim 27.
The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al (US 8509487 B2) – A system and method for optically measuring a parameter of an object uses a first segment of the object captured as a first frame of image data using a first imaging region of an image sensor array and a second segment of the object as a second frame of image data using a second imaging region of the image sensor array, which is larger than the first imaging region, to determine a displaced distance of the object relative to the image sensor array. The displaced distance can be used to calculate the parameter of the object, such as the speed of the object relative to the image sensor array. The system and method allows the displaced distance of the object relative to the image sensor array to be reliably determined in an efficient manner, which translates into reduced cost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856